99 F.3d 1158
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ISAChester WOZNIEWSKI, Petitioner,v.DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 96-3102.
United States Court of Appeals, Federal Circuit.
Sept. 23, 1996.

69 M.S.P.R. 194.
REMANDED.

ORDER

1
Upon reading and consideration of the Department of Veterans Affairs' motion to remand this case to the Merit Systems Protection Board ("MSPB"),

IT IS ORDERED THAT:

2
The motion is granted, and this case is remanded to the MSPB for a hearing on the issue of whether Mr. Wozniewski breached his last-chance settlement agreement.